in the vacation, granted an injunction against his receiving any more of the bond debts, but refused to grant a sequestration as to the goods in specie until the sitting of the Court. And now, at this term, affidavits were produced in support of the charge of wasting the effects, and of the defendant being about to remove immediately to Ireland; and the Court upon the precedents of Barrow and Barrow, and a case in this Court in the Spring Circuit in 1796, ordered such sequestration to issue and the effects in specie to be taken in the possession of the sequestrators, and retained by them till the defendant should give security to abide the event of the suit absolutely; and in case of his not giving such security, they were empowered to sell the effects, taking bond with sufficient securities for the purchase money; also, they were empowered to take possession of the bonds, and to bring suit for the moneys due thereon, and to keep all the said moneys in their hands till the further order of the Court. And the Court said, though the defendant had bid off the effects now remaining in specie in his hands, that had made no alteration of the property. They were still part of the estate of the deceased.